Citation Nr: 1751927	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  16-38 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Entitlement to service connection for a right knee disorder as secondary to the service-connected left knee disability. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1955 to August 1975.  This appeal is before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require insulin treatment or regulation of activities, and is not productive of episodes of ketoacidosis, hypoglycemic reactions, or progressive loss of weight and strength.

2.  The Veteran does not have a current disability of left upper extremity peripheral neuropathy.

3.  The Veteran does not have a current acquired psychiatric disability.

4.  The Veteran has a current right knee disability of meniscal tear and degenerative arthritis status-post total right knee replacement.

5.  The Veteran does not contend, and the evidence does not otherwise suggest, that the right knee disability is directly related to service.

6.  The Veteran's right knee disability is not caused or aggravated by the service-connected left knee disability.

7.  The schedular criteria for a TDIU are met, and the Veteran is unable to maintain substantially gainful employment due to the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for a right knee disability, as secondary to the service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was afforded VA examinations in connection with this appeal.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

Higher Rating for Diabetes Mellitus

The Veteran claims an increased rating for diabetes mellitus. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913.  The Veteran's current 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Veteran underwent a VA examination in June 2016.  He reported that he treated his diabetes with oral medication, but insulin was not required.  He was instructed to follow a restricted diet, but was not restricted in ability to perform strenuous activity.  There were no episodes of ketoacidosis or hypoglycemic reactions.  VA treatment records during the appeal period show that the Veteran was prescribed oral medications to treat diabetes mellitus, but insulin was not required.  See, e.g., June 11, 2016 VA treatment record.  VA clinicians noted that exercise is recommended to assist in controlling the Veteran's weight and diabetes.  See, e.g., October 25, 2012 VA treatment record. 

The Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  Throughout the appeal period, the Veteran's treatment records indicate normal diabetic maintenance care.  There is no indication that the Veteran's physical activities were ever restricted as a result of diabetes; indeed, if anything, his physicians encouraged him to get more exercise.  Records do not reflect any episodes of ketoacidosis, hypoglycemic reactions, or progressive loss of weight and strength.  His current evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  This is a near-exact description of the Veteran's diabetes as reflected in his treatment records and his VA examination report.  Higher evaluations are available for required regulation of activities or for such symptoms as episodes of ketoacidosis, hypoglycemic reactions, or progressive loss of weight and strength.  There is no indication of such manifestations.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetes is more severe than is reflected by the assigned rating.  As explained above in denying a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Federal law specifically limits entitlement for service-connected disease or injury to cases where such incidents result in a disability.  It is not enough for a claimant to seek some sort of benefit simply because he had a disease or injury on active duty.  In the absence of proof of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for Left Upper Extremity Peripheral Neuropathy
and Acquired Psychiatric Disorder

The Veteran seeks service connection for left upper extremity peripheral neuropathy and an acquired psychiatric disorder. 

The Veteran underwent a VA peripheral neuropathy examination in June 2016.  The VA examination report is negative for a diagnosis of left upper extremity peripheral neuropathy.  While the diagnosis section of the VA examination indicated diabetic peripheral neuropathy of the upper and lower extremities, the VA examiner noted that the Veteran did not have pain, paresthesias, dysesthesias, or numbness of the left upper extremity.  The VA examiner assessed normal strength, deep tendon reflexes, sensation to light touch, position sense, and vibration sensation in the left upper extremity.  While the VA examiner noted incomplete paralysis of the right ulnar nerve, the examiner noted that that all left upper extremity nerves were normal, with no evidence of incomplete or complete paralysis.  Therefore, the Board finds that the June 2016 VA examiner did not render a diagnosis of left upper extremity peripheral neuropathy.  Moreover, treatment records during the appeal period show no evidence of complaints, treatment, or diagnosis of left upper extremity peripheral neuropathy. 

The Veteran underwent a VA mental health examination in September 2016.  The VA examiner noted that the Veteran does not have a diagnosis of a mental or psychiatric disorder pursuant to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5).  In doing so, the VA examiner assessed that the Veteran had no psychiatric symptoms.  Treatment records during the appeal period show no evidence of complaints, treatment, or diagnosis of an acquired psychiatric disorder. 

The Veteran has not submitted any medical evidence showing a diagnosis of left upper extremity peripheral neuropathy or an acquired psychiatric disorder. 

Based on the foregoing, the Board finds that the evidence weighs against a finding of a current left upper extremity peripheral neuropathy disability, or an acquired psychiatric disorder.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the Board finds that the evidence does not establish a current left upper extremity peripheral neuropathy or acquired psychiatric disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for left upper extremity peripheral neuropathy and an acquired psychiatric disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Right Knee Disorder 

The Veteran seeks service connection for a right knee disorder as secondary to the service-connected left knee disability.  In his May 2012 claim for VA compensation benefits, the Veteran stated that he was filing a new claim for a right knee disability "secondary" to the left knee disability.  The Veteran has not asserted, and the evidence does not otherwise suggest, that his right knee disability is directly related to service; as such, the Board will only address the theory of secondary service connection.  The Veteran is service connected for left knee medial meniscus tear with traumatic arthritis status-post total left knee replacement.  He has been diagnosed with a right knee meniscal tear and degenerative arthritis status-post total right knee replacement.  See, e.g., June 2016 VA examination report. 

Upon review of the evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran's right knee disability is caused or aggravated by the service-connected left knee disability.  The Veteran underwent a VA knee examination in June 2016.  He reported that he sustained a left knee injury in service, but had no injury to the right knee during service.  The June 2016 VA examiner opined that it is less likely than not that the right knee disability is proximately due or the result of the service-connected left knee disability.  The VA examiner reasoned that the Veteran has erosive seropositive rheumatoid arthritis, and opined that there is no way to connect the right knee disability to his history of left knee arthritis, and explained that the right knee disability is a result of age and normal wear and tear. 

The Board finds the June 2016 VA medical opinion, which weighs against the Veteran's claim, to be probative as to the whether the Veteran's right knee disability is related to his service-connected left knee disability.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, reviewed x-ray results, and provided a rationale in support of the medical opinion. 

The Board has also considered the Veteran's statements purporting to relate his right knee disability to his service-connected left knee disability.  However, the Veteran has not submitted any medical evidence in support of his contentions.  Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of right knee meniscal tear and degenerative arthritis status-post total right knee replacement.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The right knee meniscal tear, with degenerative arthritis status-post total right knee replacement is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other musculoskeletal disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Moreover, the Veteran is not shown to have the requisite medical knowledge of the musculoskeletal system in order to render an opinion that the right knee disability is related to the service-connected left knee disability as opposed to normal joint wear and tear and the aging process.  Accordingly, the Board finds that the Veteran's general statements purporting to relate his right knee disability to his service-connected left knee disability are outweighed by the June 2016 VA examiner's findings and opinion.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability as secondary to the service-connected left knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

The Veteran contends that he is unemployable due to the service-connected disabilities, and is therefore entitled to a TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service-connected for diabetic neuropathy rated at 60 percent, coronary artery disease rated at 30 percent, left knee disability rated at 30 percent, diabetes mellitus rated at 20 percent, right upper extremity peripheral neuropathy rated at 20 percent, degenerative arthritis of the thoracic spine rated at 10 percent, left elbow disability rated at 10 percent, right lower extremity peripheral neuropathy rated at 10 percent, left lower extremity peripheral neuropathy rated at 10 percent, and right inguinal hernia rated at 0 percent.  Therefore, the schedular eligibility requirements under 38 C.F.R. § 4.16(a) are met because the Veteran has multiple service-connected disabilities with a combined rating of 90 percent.

The question, then, is whether the service-disabilities render the Veteran unable to obtain or retain substantially gainful employment.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor to be considered.  38 C.F.R. § 4.16.

The Veteran's representative submitted a November 2016 residual functional capacity evaluation form completed by Dr. J.L., who opined that the Veteran is unable to maintain substantially gainful employment.  Dr. J.L. noted that during a normal 8-hour work week, the Veteran can only stand or walk for less than 2 hours and sit for 2 to 4 hours.  Dr. J.L. indicated that the Veteran is unable to lift or carry more than 10 pounds, would miss 2 or more work days per month due to health problems, and needs extra breaks aside from morning, lunch, and afternoon breaks.  Dr. J.L. explained that the Veteran is unable to stay focused enough to complete simple repetitive tasks more than 3 days per month due to pain and medication side effects. 

The Veteran's representative also submitted a January 2017 opinion by Dr. H.S. that the Veteran is unable to maintain substantially gainful employment as a result of limited mobility, severe pain, and physical limitations due to his service-connected disabilities.  Dr. H.S. noted that the Veteran is unable to stand for 10 minutes without needing to lean on something, is unable to walk unassisted for more than 50 fit, can sit for a total of 15 minutes at a time, and is unable to lift or carry more than 5 pounds.  Dr. H.S. indicated that the Veteran would be required to miss work or leave early every day of the month, would need more than three breaks per day aside from morning, lunch, and afternoon breaks, and cannot stay focused for at least 7 hours of an 8-hour work day more than three days per month.  Dr. H.S. noted that the Veteran has constant pain as a result of the service-connected disabilities, as well as difficulty concentrating and staying focused due to such pain. 

The June 2016 VA diabetes and peripheral neuropathy examiner opined that diabetes mellitus and service-connected peripheral neuropathy do not impact the Veteran's ability to work. The June 2016 VA knee examiner opined that the service-connected left knee disability impacts his ability to work because it causes difficulty in ambulation due to loss of motion.  

Based on the foregoing, and upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise and that entitlement to a TDIU is warranted.  The determination of unemployability is a factual determination to be made by the Board and is not strictly a medical question.  The Board finds that the evidence supports that the Veteran would be unable to perform physical or sedentary jobs based on the limitations discussed above as a result of the service-connected disabilities.  Accordingly, the Board finds that, taken together, all of the service-connected disabilities render the Veteran unemployable.  Therefore, entitlement to TDIU is warranted.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.

Service connection for left upper extremity peripheral neuropathy is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a right knee disability, as secondary to the service-connected left knee disability, is denied. 

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


